Citation Nr: 0521942	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-00 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for hemorrhoids.  

3.  Entitlement to service connection for residuals of a 
fracture of the left little finger.

4.  Entitlement to service connection for a left knee 
disability.  

5.  Entitlement to service connection for a right knee 
disability


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran retired in October 1998 after more than 20 years 
active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating action by the RO 
that denied service connection for a back disability, 
hemorrhoids, a bilateral knee disability, residuals of a left 
little finger injury, and a migraine headache disability.  In 
April 2005 the veteran appeared and gave testimony at an RO 
hearing before the undersigned via videoconference.  A 
transcript of this hearing is of record.  At this hearing the 
veteran withdrew his appeal of the issue of entitlement to 
service connection for headaches.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran testified that he began experiencing back, knee, 
finger, and hemorrhoid symptoms in service, and has continued 
to experience these symptoms since then.  His testimony as to 
symptoms is competent for purposes of triggering VA's duty to 
afford him examinations.  Duenas v. Principi, 18 Vet App 512 
(2004).

The veteran has never been afforded a VA examination.  
Examinations are needed to determine whether he has current 
back, knee, finger, or hemorrhoid disabilities that had their 
onset in service.

During his April 2005 hearing the veteran testified that he 
had received treatment for the finger disability at the VA 
outpatient clinic in Sumter, South Carolina.  No clinical 
records reflecting treatment at this VA facility are in the 
claims folder.  As VA has notice of the existence of 
additional pertinent VA records, such must be retrieved and 
associated with the other evidence already on file. 38 
U.S.C.A. § 5103A(b), (c) (West 2004); see Bell v. Derwinski, 
2 Vet. App. 611(1992); see also Epps v. Brown, 9 Vet. App. 
341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

In view of the above, this case is REMANDED for the following 
action:  

1.  The AMC or RO should obtain copies of 
all clinical records reflecting treatment 
for residuals of a left little finger 
fracture at the VA outpatient clinic in 
Sumter, South Carolina.

2.  The veteran should be afforded a VA 
medical examination to determine whether 
any current low back, left little finger, 
knee, or hemorrhoid disability is related 
to service.  The claims folder must be 
made available to the examining physician 
so that the pertinent records can be 
reviewed.  The examiner should note in 
the examination report (or an addendum) 
that the claims folder was reviewed.  

The examiner should express opinions as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current knee, left little finger, 
back, or hemorrhoid disability had its 
onset during service or is otherwise the 
result of a disease or injury in service.  
related to service.  

In regard to hemorrhoids, the examiner 
should express an opinion as to whether 
hemorrhoids clearly and unmistakably 
preexisted service and, clearly and 
unmistakably were not aggravated during 
service.  

The examiner should provide a rationale 
for the opinions.

3.  Then, the AMC or RO should re-
adjudicate the current claims.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued.  The case should then be 
returned to this Board if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



